DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Weatherbee on 12/08/21.
The application has been amended as follows: 
Claims 2-3, 7, and 10-20 have been cancelled.
1.	An apparatus for delivery of a lens component into an eye, comprising: 
a nozzle; 
a bay adjacent to the nozzle, wherein the bay is configured to contain the lens component and comprises a recess in a shape of a haptic extension, wherein the bay comprises an interior wall comprising a slanted surface positioned to contact and fold the lens component; 
a cover that is removably attached to the bay; and 
a cam-actuated mechanism comprising: 
a slider configured to move in a direction toward the nozzle; 
a side arm moveably disposed within the bay, wherein the side arm is positioned at an end of the slider, the end of the slider comprising a groove aligned with the side arm, wherein the groove extends from an outer edge of the slider into an interior portion of the slider, wherein the groove is angled to receive the side arm as the , and wherein the side arm comprises a slanted wall positioned to contact and fold the lens component, wherein the slanted wall of the side arm is positioned opposite to the interior wall of the bay.
4.	The apparatus of claim 1[[3]], wherein the bay comprises rails, wherein the side arm is configured to move along the rails as the slider moves toward the nozzle.
8.	The apparatus of claim 1[[7]], wherein the cover is removably attached to the bay at three stabilization points.
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: New drawings black and white drawings with uniformly thick and well defined lines, numbers and letters; and no black and gray shading.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
Claims 1, 4-6, and 8-9 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches of an apparatus for delivery of a lens component into an eye that includes the combination of recited limitations in claim 1.
Prior art reference Tran discloses (Fig. 2) an apparatus (10) for delivery of a lens component into an eye, comprising:  a nozzle (20);  a bay (22) adjacent to the nozzle, wherein the bay is configured to contain the lens (26) component and comprises a recess in a shape of a haptic extension, wherein the bay comprises an interior wall (A, see annotated figure below) comprising a slanted surface positioned to contact and fold the lens component;  a cover (28) that is removably attached to the bay (Col. 2, 37-40); and  a cam-actuated mechanism comprising:  a slider configured to move in a direction toward the nozzle; a side arm (14) moveably disposed within the bay (Figs. 3-4). However, Tran fails to disclose a 

    PNG
    media_image1.png
    392
    596
    media_image1.png
    Greyscale

Prior art reference Attinger teaches a recess in a shape of a haptic extension (Par. 0042). However, Attinger fails to teach the remaining deficient limitations.
Prior art reference Cumming teaches (Figs. 11A-B) wherein a side arm (32) comprises a slanted wall (38) positioned to contact and fold a lens component (16), wherein the slanted wall of the side arm is positioned opposite to an interior wall of a bay (20). However, Attinger fails to teach the remaining deficient claims. 
Prior art reference Ichinohe discloses (Figs. 1-8) an apparatus (1) for delivery of a lens component into an eye, comprising: a nozzle (6); a bay (5) adjacent to the nozzle, wherein the bay is configured to contain the lens component and comprises a recess in a shape of a haptic extension, a cover (16) that is removably attached to the bay (Par. 0064); and a cam-actuated mechanism 
Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight and would possibly render the device inoperable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771            

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771